BRADY, Justice:
This is an appeal from the Circuit Court of the First Judicial District of Hinds County, Mississippi, wherein certain real property located on Clinton Boulevard in the city of Jackson, Mississippi, was rezoned from A-l Residential to Commercial. From this judgment an appeal is taken.
The subject real property is owned by ten owners, generally consisting of one block of property on the north side of Clinton Boulevard in West Jackson, Mississippi, running from Colebrook Drive on the west to Manchester Avenue on the east. The appellees filed their request for rezoning before the Zoning Board of Jackson, Mississippi, and the matter was set for hearing before the Zoning Board on January 13, 1969. On January 13, 1969, the Zoning Board held a hearing on the application of the appellees and after the hearing denied the request for rezoning. This recommendation was to be submitted to the City Council of Jackson, Mississippi, on January 21, 1969, but before the City Council had an opportunity to hear the recommendation the appellees withdrew their petition.
On May 8, 1969, the appellees requested that the Zoning Board of the city of Jackson, Mississippi, accept additional reports and submit the same to the City Council. On May 13, 1969, the Zoning Board again denied the rezoning of the subj ect property.
An appeal was taken from the Zoning Board hearing and a hearing was had on June 17, 1969, before the City Council of Jackson, Mississippi, which also refused to rezone said property. The appellees appealed to the Circuit Court of the First Judicial District of Hinds County, Mississippi, which reversed the order of the City Council and granted the rezoning. From that order this appeal is taken.
The appellant relies heavily on the case of City of Jackson v. Wilson, 195 So.2d 470 (Miss. 1966), which is a zoning case involving the same, exact property and in which this Court, speaking through Justice Robertson, reversed the circuit court and reinstated the order of the City Council.
The appellant’s authority is well taken. We hold that the record fails to reveal any material change since the opinion rendered by this Court in City of Jackson v. Wilson, supra. Even if there is a material change it does not follow, as a matter of law, that appellees are entitled thereby to a rezoning. For the reasons cited therein, this case is reversed and the order of the City Council is reinstated.
Reversed and order of City Council reinstated.
GILLESPIE, P. J., and RODGERS, PATTERSON and SMITH, JJ., concur.